DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 October 2021 has been entered.
 
Status of Application
The amendments and response filed on 25 October 2021 are acknowledged and have considered in their entirety.  Claims 6-12 are new; thus claims 1-12 are pending and subject to examination on the merits.

Withdrawal of Previous Objections/Rejections 
The rejections of claims 2-4 under 35 U.S.C. 112(b)/101 for lack of method steps is withdrawn in view of the amendments to claim 2. 
The rejection of claims 1-5 under 35 U.S.C. 101 is withdrawn in view of the amendments to the claims requiring expression in a recombinant bacterial cell.
The rejection of claims 1-5 under 35 U.S.C. 102(a)(1) as anticipated by Shimizu et al. (Arch. Biochem. Biophys., 2008 – cited on IDS) as evidenced by Ohshima et al. (J. Mol. Catalysis B: Enzymatic, 2003 – cited previously), UniProt NADH oxidase Q96YC0 Sulfolobus tokodaii, is withdrawn in view of the amendments to the claims requiring expression in a recombinant bacterial cell.

New Rejection 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "recombinant host cell" in reference to claim 6.  There is insufficient antecedent basis for this limitation in the claim, because claim 6 recites “recombinant bacterial cell”.  

Maintained/Modified Rejection(s) – Modifications Necessitated by Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2012/0190083 – cited on IDS) in view of Shimizu et al. (Arch. Biochem. .
Chang et al. teach a method of producing O-phosphoserine and L-cysteine by overexpressing 3-phosphoglycerate dehydrogenase (PDGH/SerA) and phosphoserine aminotransferase (PSAT/SerC) in a recombinant bacterial/mesophilic E. coli cell – See paragraphs 0025-0026 and Examples 5-9.  Said PDGH/SerA functions to convert 3-phosphoglycerate (e.g. 3-phosphoglyceric acid (3PG)) to 3-phosphohydroxypyruvate (also known as phosphohydroxypyruvic acid (HPV)) which is converted by PSAT/SerC to O-phosphoserine (See paragraphs 0025-0026).  In addition, glutamate dehydrogenase activity is selected to also be overexpressed because it bestowed a much higher potential to produce O-phosphoserine (See paragraphs 0035-36, Table 17, Example 19-20, claim 16).  It is stated that it is advantageous that the SerA, e.g. 3-phosphoglycerate dehydrogenase, is resistant to feedback inhibition by serine and to achieve this, a mutant SerA is utilized having several mutations to make said enzyme resistant to feedback inhibition to serine (See paragraph 0025, Examples 4, 7-9).  It is taught any SerA or SerC can be utilized as long as they possess the activities of these enzymes (See paragraphs 0025-0026).  The final step of the method utilizes O-phosphoserine sulfhydrylase (OPSS) which utilizes O-phosphoserine to make L-cysteine (See Example 37) in recombinant strains overexpressing SerA*/PDGH (serine resistant) and SerC/PSAT, wherein said fermentation method is carried out at pH 7.0.  

Shimizu et al. teach a 3-phosphoglycerate dehydrogenase (ST1218/ PGDH) from the hyperthermophilic Sulfolobus tokodaii is extremely thermostable up to 80oC and is located directly adjacent to another enzyme having phosphoserine aminotransferase activity (PSAT - ST1217) - See p. 125, last paragraph to p. 126, both columns, wherein said PGDH enzyme is naturally resistant to inhibition by L-serine (See p. 127, 1st col., 2nd paragraph).  Said PDGH was successfully recombinantly expressed in recombinant bacterial/mesophilic cell of E. coli.  Regarding the pH of said enzyme, it was noted “The enzyme was stable over a wide range of pHs; no decrease in activity was observed when the enzyme was incubated at pHs between 3.5 to 11.5 for 20 min at 50 oC.” – See p. 123, 1st line of 1st full paragraph.  
GenBank BAB66260 and BAK54487.1 and provides the sequences for Sulfolobus tokodaii ST1218/ PGDH and ST1217/PSAT, respectively.
Therefore it would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to utilize the PDGH/ST1218 and PSAT/ST1217 enzymes as taught by Shimizu et al. and as taught in GenBank BAK54487.1 and GenBank BAB66260, in the recombinant method to produce OPS and L-cysteine at pH 7.0 of Chang et al. because of the added advantages in doing so, e.g. the PGDH is naturally not inhibited by serine which Chang et al. specifically state is necessary, and as such, one skilled in the art would not have to waste time and money making any mutants of PDGH/SerA as in Chang et al.  any enzyme having the wild-type activity or mutant inhibition feedback activity can be utilized (see paragraphs 0025-0026 of Chang et al.).  
As such, the references when combined render the instant claims as prima facie obvious.  

Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s traverse the rejection of Chang et al. in view Shimizu et al. and submit that because Shimizu et al. do not teach introducing thermophilic derived PSAT and PDGH into a recombinant bacterial cell.  
	The Examiner acknowledges this, however, this is an obviousness rejection and that limitation is taught by the primary reference of Chang et al.  Applicant’s completely ignore Chang et al. altogether.  
	  Applicant’s also discuss the limitations of claim 3, with reference to Shimizu et al. and state while Shimizu et al. possess ST1704 gene that encodes a glucose dehydrogenase, this is not what is taught in claim 3, which requires a glutamate dehydrogenase.

	The new claims 6-12 are rejected for the reasons recited above in the rejection of record specifically noting Chang et al. teach the fermentation method for the production of the products is at pH 7.0 – see above.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        09 November 2021